Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2022 has been entered.
Remarks
The present Office Action is in response to Applicant’s amendment filed on 12/27/2021.  Claims 1 and 3-5 are now pending in the present application
Response to Arguments
Applicant's arguments with respect to 112(b) and 112(a) rejection of claims 1 and 3-5, have been fully considered but they are not persuasive.
Regarding the Applicant's argument on page 4 of the remarks filed on 1227/2021, that “Regarding the 112, sixth paragraph rejection, Applicant submits the terms, “speed measuring module”, “weather module”….all terms well understood within the industry to have specific structural meaning, an that skilled artisans within the industry will recognize that each of these terms may include a variety of devices and systems capable of measuring, obtaining, performing and storing…”, Examiner respectfully disagrees.  In fact, “Module” is a well-known nonce word that can operate as a substitute for “means” in the context of§ 112(f), (para. 6). As the district 
With regards to claim 1, claim limitations, “speed measuring module is configured to obtain…”, “weather module is configured to obtain…”, “calling module is configured to determine…” and “storage module is configured for storing…” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
With regards to claim 4, claim limitations, “speed measuring module is configured to obtain…”, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
With regards to claim 5, claim limitations, “weather module is configured to obtain…”, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Therefore, the claims 1 and 3-5 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Further, Claims 1 and 3-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The 
As described above, the disclosure does not provide adequate structure to perform the claimed function. For example, in claim 1, there is no disclosure of any particular structure for performing “speed measuring module is configured to obtain…”, “weather module is configured to obtain…”, “calling module is configured to determine…” and “storage module is configured for storing…”. The specification does not demonstrate that Applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 
Therefore, Examiner maintains 112(b) and 112(a) rejections of claims 1 and 3-5.
Applicant’s arguments with respect to claims 1, 3-5 prior art rejections have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Farhan et al. (US 2012/0268235 A1, hereinafter Burns), in view of Moriguchi et al. (US 2002/0177928 A1, hereinafter Moriguchi).
Regarding claim 1, Farhan discloses, an onboard calling device (see e.g., “the condition detection function 440 interfaces to the vehicle or equipment 410 to detect if and when conditions are satisfied for imposing restrictions on the operation of the user equipment 430”,  Fig. 4, [0033]), comprising a processor (see e.g., processor 612, Fig. 6),  a speed measuring module (see e.g., “actions that can be taken by an exemplary algorithm used to calculate the speed of a vehicle utilizing an accelerometer to obtain input information.”, Fig. 8, [0099] and/or “any one or combination of the following conditions may be checked for: (a) the… ( c) the vehicle speed being above a certain threshold,…”, [0127] and/or “these conditions can be detected using a variety of technologies, as well as combinations thereof, including but not limited to, the OBDI port of the vehicle”, [0127]), a weather module (see e.g., “The detector is 
the speed measuring module is configured to obtain current vehicle speed information (see e.g., “actions that can be taken by an exemplary algorithm used to calculate the speed of a vehicle utilizing an accelerometer to obtain input information.”, Fig. 8, [0099] and/or “any one or combination of the following conditions may be checked for: (a) the… ( c) the vehicle speed being above a certain threshold,…”, [0127] and/or “these conditions can be detected using a variety of technologies, as well as combinations thereof, including but not limited to, the OBDI port of the vehicle”, [0127]); and
the weather module is configured to obtain current weather information (see e.g., “The detector is available either as an external apparatus ( can be a unit pluggable into the vehicle's 
the wireless connection module is connected with the processor and is configured to perform information transmission between the processor and an external communication device (see e.g., “The illustrated system 400 includes a condition detection function 420 that may or may not interface to the user equipment 430 over a communications link 440 depending on the particulars of the embodiment. In operation, the condition detection function 440 interfaces to the vehicle or equipment 410 to detect if and when conditions are satisfied for imposing restrictions on the operation of the user equipment 430”, [0033];
the storage module is configured for storing the weather information (see e.g., “The detector is available either as an external apparatus ( can be a unit pluggable into the vehicle's electric outlet or battery operated), or can be integrated into the car's components ( e.g., car's built in GPS, car's computer, etc.). ”, [0126] and/or “any one or combination of the following conditions may be checked for: (a) the… (d) weather conditions,”, [0127] and/or “information by itself or combined with other information (such as detection of motion, the engine being on, the RPM of the motor, the speed of the vehicle, the gear position/status, geo-location/GPS/triangulation algorithms, etc.) can be used as a condition to turn on or off certain 
Although Farhan discloses an apparatus connected to a vehicle that calculates the speed of the vehicle and obtains weather information in order to determine restriction of certain functions of a device such as call restriction that are unsafe during driving, Farhan fails to explicitly disclose, the processor is connected with the speed measuring module, the weather module, and the calling module is configured to determine whether to accept or decline an incoming call, or to send a short message to a caller according to vehicle speed information; 
the storage module is configured for storing the vehicle speed information and the short message.
In the same field of endeavor, Moriguchi discloses, the processor is connected with the speed measuring module, the weather module, and the calling module is configured to determine whether to accept or decline an incoming call (see e.g., “Once detecting the incoming call (Yes in Sll), the control device 380 acquires the vehicle conditions of the in-vehicle sensors according to the setting of the answer message setting table 372 (Sl2), and judges whether it is dangerous or not for the driver to answer the call (S13).”, Fig. 15, [0105] and/or “it may judge it to be dangerous when the speed detected by the speed detection signal is beyond a predetermined threshold value (0 or a certain value)”, [0106] and/or “in Step Sl6, the control device 380 instructs the mobile phone 100 to reject the incoming call via the communication interface 340 and the wireless communication path 400 (S31)”, [0115]), or to send a short message to a caller according to vehicle speed information (see e.g., “Once detecting the incoming call (Yes in Sll), the control device 380 acquires the vehicle conditions of the in-vehicle sensors according to the setting of the answer message setting table 372 (Sl2), and judges whether it is dangerous or not 
the storage module is configured for storing the vehicle speed information and the short message (see e.g., “Once detecting the incoming call (Yes in Sll), the control device 380 acquires the vehicle conditions of the in-vehicle sensors according to the setting of the answer message setting table 372 (Sl2)”, [0105] and/or “When a plurality of sensors (such as the speed sensor 311, the acceleration sensor 312…are set on the answer…”, [0107] and/or “ The control block 931 decides whether a vehicle is running or not based on speed information which is outputted from the engine control unit (ECU) 940… It sends a message that "I am now driving" which is recorded in advance in the recording/reproducing unit 932 to the caller, and then records the caller's message. When the vehicle stops, the control block 931 reproduces the caller's messages which are recorded in the recording/reproducing unit 932 using the loudspeaker 970 based on the number of the calls”, Fig. 1, [0008] and/or “The storing device 370 holds a screen storing device 371 that stores a screen for setting an automatic answer message in advance, an answer message setting table 372”, Fig. 3, [0068]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Farhan with Moriguchi, in 
Regarding claim 3, Farhan and Moriguchi combined disclose, wherein the wireless connection module is a blue tooth module or a WiFi module (see Farhan e.g., “a BLUETOOTH peer-to-peer signaling exchange may be utilized by the condition detection function 220 to identify user equipment 230 that is proximate to the condition detection function 220.”, [0030] and/or “or a BLUETOOTH transmitter/modem connected to or embedded within…”, [0119]).
Regarding claim 4, Farhan and Moriguchi combined disclose, wherein the speed measuring module is configured to obtain the current vehicle speed via an existing onboard system (see Farhan e.g., “Yet another technology that may be used to detect motion, speed, velocity, location, etc., of the vehicle is OBD technology. OBD is an acronym for On-Board Diagnostic System.”, [0078] a).
Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Farhan, in view of Moriguchi, and further in view of Pandurangarao (US 2018/0097928 A1, hereinafter Pandurangarao).
Regarding claim 5, Farhan and Moriguchi combined fail to explicitly disclose, wherein the weather module is configured to obtain the current weather information from a server via an existing onboard system.
In the same field of endeavor Pandurangarao discloses,  wherein the weather module is configured to obtain the current weather information from a server via an existing onboard system (see e.g., “The third party data source server 160 may comprise a third party data source computer 162 configured to receive, process, and transmit environmental conditions data 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Farhan an Moriguchi with Pandurangarao, in order to analyze an incoming telephonic event to a mobile device in relation to a combination of vehicle telematics data, user preferences, and hands-free device activation to determine if the incoming telephonic event is to be presented at the mobile device during vehicle operation (see Pandurangarao, paragraph [0006]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/FARID SEYEDVOSOGHI/            Examiner, Art Unit 2645